DETAILED ACTION
This office action is in response to applicant's communication filed on 03/01/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 11 and 16 are amended.
Claims 1-20 are now pending in this application.
The previously raised objections to claims 1, 11 and 16 are withdrawn in view of Applicant's amendments to the claims.
The previously raised 35 U.S.C. §103 rejections of claims are maintained, as Applicant’s arguments are not persuasive. 
		
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
With respect to arguments on page 9, “...With respect to Claim 1, for example, there is no clear mapping to the graph model and the label model”:
	The Examiner respectfully disagrees with the applicant’s arguments. The terms “graph model” and “label model” as claimed are quite broad and is interpreted to mean a data store/structure formatted to store information about/represent entities 
	 GeeksforGeeks teaches the underlying format of a graph data structure comprising vertices (nodes/entities) and edges connecting them, and how it is created/ initialized in page 5: “// Create a graph given in the above diagram ...int V = 7; Graph g(V); g.addEdge(1, 2); g.addEdge(2, 3); g.addEdge(3, 4);...”, where the “addEdge” functionality (shown in page 3) uses pointer mechanism to represent connected vertices/related entities. Here, the data structure “Graph g” with the internal edges/pointers, representing connections between vertices/ nodes, teaches graph model and data store. 
	GeeksforGeeks further teaches a data structure that store labels associated with the vertices/nodes in page 5: “...// Take a integer visited array and initialize // all the elements with 0 ...int visited[V+1];...”. Here, “visited/visit array” teaches label model corresponding to vertices/nodes in graph structure.
	As such, the rejection of the claim is maintained.


With respect to arguments on pages 9-10, “...Office Action has failed to provide any supportive evidence in the form of an affidavit or a reference to support such allegation--the Office Action clearly is not relying on Cormode for this allegation”:
	The Examiner respectfully disagrees with the applicant’s arguments. 
The Examiner provided the statement “GeeksforGeeks doesn’t expressly teach identifying set of unoptimized entities, but it is implicit that “visit array” can be used for this purpose” only as an added note to state on record that the primary reference doesn’t expressly teach identifying unoptimized entities, even though it has the functionality to support it. The examiner has in fact relied on the secondary reference, Cormode (paras [0043-52]), for teaching this limitation. In order to avoid misinterpretation, the examiner has removed this note in the current action. As such, the rejection of the claim is maintained.

With respect to arguments on pages 11-13, “...However, there is nothing in the secondary reference that teaches the graph model and the label model... In particular, neither the primary reference nor the secondary reference, either alone or combination teach or suggest the following explicitly claimed functionality:...”:
	The Examiner respectfully disagrees with the applicant’s arguments. The secondary reference, Cormode, discloses in paras [0043-46]: “....FIG. 2 shows a portion of a graph structure 200 that represents objects as nodes and the structural associations between the objects as edges. The graph structure 200 can include nodes 211-214 that have assigned or known labels and nodes 221 and 222 represent nodes with unassigned or unknown labels. The labels available for labeling are preferably selected from a predetermined set of labels... The nodes 211-214 with known labels that have edges connecting to the node 221 with an unknown label are identified (step 302). The node 221 is labeled based on the labels of the nodes 211-214 that connect to the node 221 (step 304)... Once the node 221 is labeled, the local iterative method is used to assign a label for the node 222 (step 306). Thus, the local iterative algorithm enables using the edges between the nodes to provide a structural association from which nodes with unknown labels can be labeled.... the label, 18, which has the most votes, is assigned to the node 221...”.  It is evident that Cormode teaches graph model (“graph structure 200”), label model (“predetermined set of labels, label 18”), identifying unoptimized entities (nodes 221/222 with unknown labels), determining entities (211-214) related to unoptimized entities being associated with a label and then associating unoptimized entities with same label (label 18). Also see paras [0047-52, 59-60]).
	As such, the rejection of the claim is maintained

With respect to arguments on pages 13-15, “...Here, the modification or combination proposed by the Examiner is not based on any clear and convincing evidence of a reason, suggestion, or motivation in the prior art that would have led one of ordinary skill in the art to combine the references....”:
The Examiner respectfully disagrees with the applicant’s arguments. The examiner has clearly provided a motivation to combine the two references: “It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GeeksforGeeks to incorporate the teachings Cormode and enable GeeksforGeeks to associate/store unoptimized entities with label associated with entities related to the unoptimized entities as doing so would enable a flexible technique, where unlabeled nodes are labeled simply based on the explicit structure formed by edges between the nodes, and that is uniformly applicable to many applications (Cormode, paras [0029,31]).”. In summary, utilizing the explicit structure formed by edges between the nodes to label/optimize unoptimized nodes is a motivation to combine the two references.
		As such, the rejection of the claim is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GeeksforGeeks (“Find all reachable nodes from every node present in a given set”, 2016) in view of Cormode (US 2009/0132561 A1).

Regarding claim 1,
GeeksforGeeks teaches A computer-implemented method for determining associations between entities, the method comprising: (page 1: “find all reachable nodes from every vertex present in the given set” and page 2: all vertices that belong to same component have same set of reachable nodes. So we keep track of vertex and component mappings...” implicitly teach determining associations between entities represented by nodes)
accessing a database of records, ...unoptimized entities represented by one or more nodes in a graph model, a connection between a first node and a second node in the one or more nodes representing an association between a first entity represented by the first node and a second entity represented by the second node; (page 1: “Given an undirected graph and a set of vertices,... Consider below undirected graph with 2 disconnected components. ...Reachable nodes from 1 are 1, 2, 3, 4 ... Reachable nodes from 5 are 5, 6, 7”, page 3 and page 5: “// Create a graph given in the above diagram ...int V = 7; Graph g(V); g.addEdge(1, 2); g.addEdge(2, 3); g.addEdge(3, 4);...” teach graph data structure (read on ‘database of records’) and model storing associations between nodes/entities; page 2: “Method 2...we keep track of vertex and component mappings... We use the visit array for this...   For a node u, if visit[u] is 0 then u has not been visited before else // if not zero then visit[u] represents the component number...” and page 5: call “...if (!visited[u])...” teach identifying unoptimized entities, “...component mappings...assign component numbers” read on ‘optimization’, “visit array” tracks optimized entities; page 6: method call “findReachableNodes(g, arr, n);” and page 5: method definition “findReachableNodes(g, arr, n) {...}” teach accessing graph data and connections to optimize specified entities)
determining the first entity is unoptimized; (page 5: “...if (!visited[u])...” teaches determining if entity u is unoptimized (i.e, if visited [u] = 0)) 
determining a set of related entities for the unoptimized first entity in the graph model, the graph model having at least one common entity with a corresponding label model; (page 5: method call “...g.BFS(componentNum, u, visited);...” and page 4: method definition “vector<int> Graph::BFS(int componentNum, int src, int visited[])” teaches determining related entities from graph for unoptimized entity u; page 2: “Method 2 (Efficient)... we keep track of vertex and component mappings. Every component in the graph is assigned a number and every vertex in this component is assigned this number. We use the visit array for this purpose...” and page 5: “...// Take a integer visited array and initialize // all the elements with 0 ...int visited[V+1];...” teach label model (visited/visit array) with entries corresponding to nodes in the graph)
...associating the first unoptimized entity with the first label; storing the first entity in the label model in association with the first label; and (page 4: “... // Assign Component Number ...visited[src] = componentNum;...” teaches associating/storing first entity with first label (componentNum = 0) in label model (visited array); page 4: “...// Get all adjacent vertices of the dequeued // vertex u. If a adjacent has not been visited, // then mark it visited nd enqueue it... for (auto itr = adj[u].begin(); itr != adj[u].end(); itr++) { if (!visited[*itr]) { // Assign Component Number to all the // reachable nodes ...visited[*itr] = componentNum;...}...” teaches associating first entity’s related entities with same label)
updating the graph model to indicate the unoptimized entity has an optimized status (page 2: “visit array”, page 5: “...integer visited array...  int visited[V+1]” and page 4: “...// Assign Component Number visited[src] = componentNum;... // Assign Component Number to all the // reachable nodes visited[*itr] = componentNum;... ” teach data structure (visit array) being updated (assigned to componentNum) if/when a node/entity is optimized)

While GeeksforGeeks teaches initializing/associating and storing a label for a given entity and further associating/storing all entities connected with the given entity with the same label (pages 4-6), it does not expressly teach “…using a processor, to identify a set of unoptimized entities..., ...in response to determining that at least the second entity from among the related entities is stored in the label model, determining whether the second entity is associated with a first label; in response to determining that the second entity in the label model is associated with the first label,... ”
Cormode teaches … using a processor, to identify a set of unoptimized entities..., (paras [0071-72]: “CPU 1002”; paras [0043-45]: “....FIG. 2 shows a portion of a graph structure 200 that represents objects as nodes and the structural associations between the objects as edges. The graph structure 200 can include nodes 211-214 that have assigned or known labels and nodes 221 and 222 represent nodes with unassigned or unknown labels. The nodes 221 and 222 can be assigned labels using a local iterative algorithm...” teach identifying unoptimized entities (nodes 221-222 with unknown labels) 
...in response to determining that at least the second entity from among the related entities is stored in the label model, determining whether the second entity is associated with a first label; in response to determining that the second entity in the label model is associated with the first label, associating the first unoptimized entity with the first label... (paras [0044-46]: “....The nodes 211-214 with known labels that have edges connecting to the node 221 with an unknown label are identified (step 302). The node 221 is labeled based on the labels of the nodes 211-214 that connect to the node 221 (step 304)... Once the node 221 is labeled, the local iterative method is used to assign a label for the node 222 (step 306). Thus, the local iterative algorithm enables using the edges between the nodes to provide a structural association from which nodes with unknown labels can be labeled.... the label, 18, which has the most votes, is assigned to the node 221...” teaches determining entities (211-214) related to unoptimized entities (221-222) being associated with a label and then associating unoptimized entities with same label; Also see paras [0047-52, 59-60])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GeeksforGeeks to incorporate the teachings of Cormode and enable GeeksforGeeks to associate/store unoptimized entities with label associated with entities related to the unoptimized entities as doing so would enable a flexible technique, where unlabeled nodes are labeled simply based on the explicit structure formed by edges between the nodes, and that is uniformly applicable to many applications (Cormode, paras [0029,31]).

Regarding claim 2,
GeeksforGeeks as modified by Cormode teaches all the claimed limitations as set forth in the rejection of claim 1 above.
GeeksforGeeks as modified by Cormode further teaches The method of claim 1, wherein in response to determining that the second entity in the label model is associated with the first label, associating the related entities for the first entity with the first label (in Cormode, paras [0044-46]: “....The node 221 is labeled based on the labels of the nodes 211-214 that connect to the node 221 (step 304)... Once the node 221 is labeled, the local iterative method is used to assign a label for the node 222 (step 306). Thus, the local iterative algorithm enables using the edges between the nodes to provide a structural association from which nodes with unknown labels can be labeled...” teaches associating first entity’s (221) related entities (222) with same label as other entities (211-214) connected to first entity; Also paras [0047-52, 59-60]; in GeeksforGeeks, page 4: “...// Get all adjacent vertices of the dequeued // vertex u. If a adjacent has not been visited, // then mark it visited nd enqueue it... for (auto itr = adj[u].begin(); itr != adj[u].end(); itr++) { if (!visited[*itr]) { // Assign Component Number to all the // reachable nodes ...visited[*itr] = componentNum;...}...” teaches associating related entities for the first entity with the first label (componentNum = 1))

Regarding claim 3,
GeeksforGeeks as modified by Cormode teaches all the claimed limitations as set forth in the rejection of claim 2 above.
GeeksforGeeks as modified by Cormode further teaches The method of claim 2, wherein the related entities for the first entity are stored in the label model in association with the first label (in Cormode, paras [0044-46]: “....Once the node 221 is labeled, the local iterative method is used to assign a label for the node 222 (step 306)...” and in GeeksforGeeks, page 4: “...// Assign Component Number to all the // reachable nodes... visited[*itr] = componentNum;...” implicitly teach storing related entities for the first entity with the first label).

Regarding claim 4,
GeeksforGeeks as modified by Cormode teaches all the claimed limitations as set forth in the rejection of claim 1 above.
GeeksforGeeks further teaches The method of claim 1, wherein a second label is generated in response to determining that the second entity in the label model is not associated with the first label (page 5: “...if (!visited[u]) { componentNum++;...” teaches second label (componentNum = 2) being generated once its determined that an entity is not optimized/associated with first label (componentNum); page 4: “...// Assign Component Number to all the // reachable nodes... visited[*itr] = componentNum;...” teaches when an entity is associated with a label, its related entities are associated with same label – so its implicit that if entity u is not associated with a label, related (second) entity hasn’t been associated with it as well and so, a new label is generated).

Regarding claim 5,
GeeksforGeeks as modified by Cormode teaches all the claimed limitations as set forth in the rejection of claim 4 above.
GeeksforGeeks further teaches The method of claim 4, wherein the second label is distinguishable from the first label (page 5: “...if (!visited[u]) { componentNum++;...” teaches second label (componentNum = 2) being different from first label (componentNum = 1)).

Regarding claim 6,
GeeksforGeeks as modified by Cormode teaches all the claimed limitations as set forth in the rejection of claim 4 above.
GeeksforGeeks further teaches The method of claim 4, wherein the first entity and the related entities are stored in the label model in association with the second label (page 5: for node/entity “5”, the code “...if (!visited[u]) { componentNum++;...” and page 4: “...// Assign Component Number ...visited[src] = componentNum; ...// Assign Component Number to all the // reachable nodes... visited[*itr] = componentNum;...” teach given entity (node 5) and its related entities being associated/stored with second label (componentNum - 2)).

Regarding claim 7,
GeeksforGeeks as modified by Cormode teaches all the claimed limitations as set forth in the rejection of claim 1 above.
GeeksforGeeks further teaches The method of claim 1, wherein the graph model is represented by a data structure in which related entities are identified by way associating a first record, including the first entity, with a second record, including the second entity, using a pointer mechanism connecting the first record and the second record (page 5: “...Graph g(V); g.addEdge(1, 2); g.addEdge(2, 3); g.addEdge(3, 4);...”, page 3: “...// Pointer to an array containing adjacency lists ...list<int> *adj; ...void Graph::addEdge(int u, int v) { adj[u].push_back(v); ...adj[v].push_back(u); ..” teaches a Graph data structure that uses pointer mechanism to represent related nodes).

Regarding claim 8,
GeeksforGeeks as modified by Cormode teaches all the claimed limitations as set forth in the rejection of claim 1 above.
GeeksforGeeks further teaches The method of claim 1, wherein the label model is represented by a data structure in which related entities are identified by way of associating related entities with a common label (page 2: “Method 2 (Efficient) Since the given graph is undirected, all vertices that belong to same component have same set of reachable nodes. So we keep track of vertex and component mappings. Every component in the graph is assigned a number and every vertex in this component is assigned this number. We use the visit array for this purpose...” teaches associating related entities with a common label (component number) in the label model data structure (visit array)).

Regarding claim 9,
GeeksforGeeks as modified by Cormode teaches all the claimed limitations as set forth in the rejection of claim 8 above.
GeeksforGeeks as modified by Cormode further teaches The method of claim 8, wherein the common label is a predetermined value (in GeeksforGeeks, page 5: “... // Initialize component Number with 0 ...int componentNum = 0;... componentNum++;...” implicitly teaches using predetermined value as label; in Cormode, para [0043]: “...The labels available for labeling are preferably selected from a predetermined set of labels...” and para [0058]: “...The nodes 620 represent nodes that have unknown or unassigned labels. The labels available for labeling are from a known predetermined set of labels...”).

Regarding claim 10,
GeeksforGeeks as modified by Cormode teaches all the claimed limitations as set forth in the rejection of claim 1 above.
GeeksforGeeks further teaches The method of claim 1, wherein the optimized status is defined by a flag configured to have a first state when a respective entity is optimized, and the flag configured to have a second value when the respective entity is unoptimized (page 2: “...So we keep track of vertex and component mappings. Every component in the graph is assigned a number and every vertex in this component is assigned this number. We use the visit array for this purpose, the array which is used to keep track of visited vertices in BFS. For a node u, if visit[u] is 0 then u has not been visited before else // if not zero then visit[u] represents the component number...” teaches a flag (visit[u], for entity u) being configured to have a first state (number > 0) when entity is optimized and a second state (0) when unoptimized; Also see pages 4-5).

Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Claim 16 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 17 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Claim 18 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Claim 19 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Claim 20 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        /MATTHEW ELL/Primary Examiner, Art Unit 2145